Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election of Group IV, claims 9-19, and a small molecule chemical compound in the reply filed on 11/20/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
In addition to the above requirement, the Examiner contacted Applicant’s representative to require an election of (i) one small molecule and (ii) one disease:
The species of small molecule chemical compounds do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the various species claimed do not share any significant common structural element that can be readily ascertained and, thus, fail to relate to a common special technical feature. 
The species of diseases do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: each is unrelated to the others in etiology, pathophysiological manifestations, patient population and response to therapy. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 C.F.R. §1.141.

Should Applicant traverse on the grounds that the species have unity of invention (37 C.F.R. §1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species. 
	Applicant's representative, Alison P. Slaughter (Reg. No. 75,370) telephonically elected the disease of systemic lupus erythematosus and the compound, LTV-1 (page 27 of specification):
	
    PNG
    media_image1.png
    103
    267
    media_image1.png
    Greyscale


Status of Claims
	Claims 1-19 are pending.  Claim 1-8 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim.
	Claims 9-19 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.    
The claims at issue are functional claims and recite minimal structure in the body of the claims. In the instant case, the independent claim recites “an inhibitor of PTPN22.” This limitation appears to merely recite a function and fails to impart any structure.  As such, all means or methods of resolving the problem or achieving the result are encompassed by the claims. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) (en banc). When claims depend on a recited property or result, the claim covers every conceivable structure (means) for achieving the stated property or result while the specification discloses at most only those known to the inventor. See MPEP 2164.08(a). 
The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To Ariad, 94 USPQ2d at 1170-1171.
In University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927-28 (Fed. Cir. 2004), the court reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification's function description, the specification did not provide an adequate written description of the claimed invention. Ariad, 94 USPQ2d at 1173. As such, the specification would not reasonably convey to a person of ordinary skill in the art that Applicant had possession of the claimed invention.
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Independent claims 9 and 15 indefinite due to the functional language presented. It is not clear what structure is required to satisfy the functional limitation that that “an inhibitor of PTPN22.”
Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010) (en banc). A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty. See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).
The Examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.
In this case, it is not clear what structure is required to meet the functional limitations of an inhibitor of PTPN22. The language of the claim is directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or steps are necessarily encompassed by the claims. 
(2) Claim 14 recites “restoring human central B-cell tolerance in a subject…”  It is not clear what constitutes “restoring” and how this “restoring” is achieved.  As such, the metes and bounds of the claim are unclear and therefore the claim is indefinite.
(3) Claim 17 recites “wherein the subject fails to properly remove developing autoreactive B cells.”  It is not clear what constitutes proper removal of cells.  Is this drawn to dissection?  Further, it is not clear what constitutes a developing autoreactive B cell.  As such, the metes and bounds of the claim are unclear and therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottini et al. (U.S. 2010/0210836; submitted in IDS) as evidenced by Menard (J. Clin. Invest. 2011; 121(9): 3635-3644; submitted in IDS).
Bottini et al. teach a method of treating autoimmune diseases such as type 1 diabetes and rheumatoid arthritis with administration of a small molecule PTPN22 inhibitor, E3P13 (paragraphs [0004], [0007], [0010] and [0015]).  A missense polymorphism, C1858T (R620W) at the PTPN22 gene is an important risk factor in type 1 diabetes and rheumatoid arthritis (paragraph [0005]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieff et al. (WO 2007/002587) in view of Draborg et al. (Clinical and Developmental Immunology, Vol. 2012, 10 pages).

Kieff et al. are silent on the treatment of the elected systemic lupus erythematosus (SLE).
Draborg et al. teach the constant interplay between EBV reactivation, reinfection and the host’s immune response results in individual disease patterns and clinical presentations, spanning from initial mild symptoms to ultimate classification as SLE.  In conclusion, the demonstrated associations between EBV and SLE suggest that infection with and reactivation of EBV has a pathogenic role as an environmental trigger inducing or promoting the development of SLE in genetically predisposed individuals (page 7, right column).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer the elected compound to a subject in need of treatment and prevention of SLE.  One of ordinary skill in the art would have been motivated to do so because treating of EBV would treat and prevent the development of SLE in predisposed individuals, per the teachings of Draborg et al.  As such, one would have a reasonable expectation of success that LTV-1 would be therapeutically effective at treating and preventing SLE in a subject in need thereof.
Regarding the function limitations of “restoring human central B-cell tolerance” and failure “to properly remove developing autoreactive B cells” (claims 14 and 17), it is noted that the teaching of an identical combination to an identical host must necessarily possess these same functional properties, even though such properties may not have been appreciated by the cited prior art at the time of the invention. This is because products of the same chemical composition cannot have mutually exclusive properties because a chemical composition and its properties are inseparable. Thus, if the prior art teaches the components for administration in the same manner as instantly claimed, the properties Applicant discloses and/or claims must necessarily be present, absent factual evidence to the contrary. MPEP §2112.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe includes functions and/or Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention"). Note that, even though Toro was decided in the context of inherent anticipation, considerations of inherent teachings arise both in the context of anticipation and obviousness (see, e.g., In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) or In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983) and MPEP §2112). In the instant case, the burden is now shifted to Applicant to prove that, in fact, the combination of the cited prior art does not possess these same claimed characteristics.

Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottini et al. (U.S. 2010/0210836; submitted in IDS) as evidenced by Menard et al. (J. Clin. Invest. 2011; 121(9): 3635-3644; submitted in IDS) in view of He et al. (FEBS. J. 2013, Vol. 280, No. 2, pages 731-750; submitted in IDS).
The teachings of Bottini et al. as evidenced by Menard et al. have been set forth supra.
Bottini et al. are silent on the elected compound, LTV-1.
He et al. teaches the inhibition of PTPN22 with LTV-1 where this combination would provide inhibition of lymphoid-specific tyrosine phosphatase (Lyp) (page 737, right column, 2nd paragraph).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer the elected compound, LTV-1, for treating autoimmune diseases such as type 1 

CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628